United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3400
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                               Nathan John Wagner,

                      lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                             Submitted: July 25, 2018
                               Filed: July 30, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Nathan Wagner appeals the sentence imposed by the district court1 after he
pleaded guilty to conspiring to distribute methamphetamine. Wagner’s counsel has

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Judge for
the Southern District of Iowa.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The sentence was below the advisory guideline range. The
court properly considered the factors set forth in 18 U.S.C. § 3553(a), and there is no
indication that the court committed a clear error of judgment in weighing relevant
factors. See United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013)
(standard of review); see also United States v. Torres-Ojeda, 829 F.3d 1027, 1030
(8th Cir. 2016).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion, and affirm.
                      ______________________________




                                         -2-